Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 16, 2003 (People v Fabian, 306 AD2d 420 [2003]), affirming a judgment of the Supreme Court, Queens County, rendered September 14, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *731US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Ritter, J.P., H. Miller, S. Miller and Goldstein, JJ., concur.